Title: To Thomas Jefferson from Edward Church, 22 October 1793
From: Church, Edward
To: Jefferson, Thomas



Sir
Lisbon 22d. Octr. 1793. P.M.

I wrote you this morning that I had written to his Excelly. Luiz Pinto Minister &ca. &ca. I herewith send a Copy of my Letter, and at the same time have the pleasure to inclose a most favourable, friendly, and pleasing answer from his Excellency, which I have this moment received, and which you will immediately see the necessity of communicating by expresses to all parts of the Union, that our Merchants may not be exposed to the heavy premium of a supposed desparate risk. I have also the pleasure to inform you from good authority, through a secret but direct channel, that a remonstrance was yesterday presented to the Prince by some of the highest and most influencial of the Nobility, wherein they state, that the late Truce has greatly dishonoured this Nation, that to ratify it would be to render the disgrace indelible, or even to accede to a Peace or Truce on the terms once offered by this nation, which were to withdraw their Ships from the Mediterranean but to pay nothing—they say it is now beneath the dignity of the Crown to accept the Offers of Peace from that nation (supposing a Peace admissible with those Piratical Infidels) upon any other terms than a full indemnification for all expences in maintaining their Naval Armament for about ten years in the Mediterranean for the protection of their Commerce against the hostilities of that nation—and declare that it would be far better, and more honourable for the Nation to maintain eternal War against them,
 
than to consent to a peace or truce on any other terms; this is the present state of this English Portugze: Truce, which from present appearances promises no duration. It is also whispered, but not from equal authority, that orders are gone to the Portugze. fleet in the Streights not to suffer any Vessels captured by the Algerines to be carried into Algiers, if it should appear that they were bound to or from any Port belonging to the Dominions of Portugal. I enquired concerning the truth of this report from one who is very able, and on all possible occasions perfectly disposed to give me every information which he thinks may concern me to know. His answer was—Our fleet in the Mediterranean have no Authority that I know of, from this Court, to know or believe any thing about a peace or truce with Algiers, if they have any such information it is from a different Quarter.
I have it from good Authority, that there has been a very severe action between the French, and the whole force of Sardinia, collected and commanded by the King in person, the battle is said to have been long and bloody, but the latter were finally routed, and pursued, with very great slaughter, both on the field of Action, and in the pursuit. The King of Sardinia was on his March towards Nice near which he expected to meet the french and intended to give them battle, but the french advanced about four leagues from Nice, when the abovementioned action ensued. This Court seems to be very much alarmed at a report circulating in the Palace, that the King of Prussia proposes to withdraw his forces from the field of action, and to retire to his own dominions in peace, various causes are assigned for this extraordinary and unexpected Maneuvre—it is certain that the report has made a very considerable impression on this Court, which encourages me to hope it is not without some foundation.
There are 16 American Vessels now in this Port, I have requested them to get ready for Sea as fast as possible when the Convoy will be ordered to attend them. There are about 30 Ships from the Hanseatic Towns now here, They are ordered to be ready on the 25th. We have no orders yet. I am Sir with all due consideration & respect Yor. mo: hble & mo: obedt. Servant

Edwd. Church

